




Exhibit 10.1




CHANGE IN CONTROL AGREEMENT


This CHANGE IN CONTROL AGREEMENT (“Agreement”) is made this 1st day of July,
2013, (the “Effective Date”) between FLOW INTERNATIONAL CORPORATION, a
Washington corporation (“Flow”), and Allen Hsieh (“Employee”). Each of Flow and
Employee are referred to in this Agreement as a “party” and collectively as the
“parties.”
RECITALS


A.
Employee is a key and valued employee of Flow.

B.
Flow recognizes that the possibility of a Change in Control exists and that such
possibility, and the uncertainty it may create among management, may result in
the distraction or departure of management personnel, to the detriment of Flow
and its shareholders, including a reduction of the value received by
shareholders in a Change in Control transaction.

C.
Flow desires to assure itself of both present and future continuity of
management and to provide fixed severance benefits for Employee that are
applicable in the event of termination of employment after a Change in Control.

D.
Flow desires to provide additional inducement for Employee to continue to remain
in the employ of Flow.

E.
Throughout this Agreement, there are defined terms that are capitalized. The
terms are defined in the text of this Agreement or in Section 2.

TERMS AND CONDITIONS


The parties agree as follows:


1.
Termination of Employment After A Change In Control. If Employee's employment is
terminated by Flow or its successor Without Cause or by Employee for Good Reason
contemporaneously with, or within one year after, a Change in Control, Employee
will be entitled to the Change in Control Benefits. As a condition to receipt of
any Change in Control Benefits, Employee will execute and deliver a Release of
Claims substantially in the form attached as Exhibit A and any applicable
revocation period will have lapsed without revocation.



2.
Definitions. For purposes of this Agreement, the following definitions apply:



2.1
“Base Salary” means Employee's base salary at the annualized rate then in effect
immediately before the Termination Date; provided, however, that if Employee
resigns Employee's employment for Good Reason as a result of a material
reduction of Employee's Base Salary, then Base Salary will be determined on the
basis of Employee's Base Salary immediately before such reduction.

2.2
“Cause” means a good faith finding by Flow or its successor that Employee has:
(a) breached any contractual obligation owed to Flow (including obligations
under this Agreement and the Confidential Information Agreement); (b) engaged in
unauthorized use or disclosure of Confidential Information, other material
confidential information of Flow, or trade secrets of Flow; (c) failed to
satisfactorily perform Employee's essential responsibilities; (d) materially
failed to comply with rules, policies, or procedures of Flow as they may be
amended from time to time; (d) engaged in misconduct, dishonesty, fraud, or
gross negligence related to the business of Flow; or (e) been convicted of or
entered a plea of nolo contendere to a felony or a crime involving fraud,
embezzlement, or any other act of moral turpitude; or (f) done any other thing
that would constitute cause under the laws of Washington. A termination of
employment by Flow or its successor for any of the reasons set forth in clauses
(a), (b), (c), (d), or (f) above will not constitute “Cause” unless Flow or its
successor has (1) given written notice to Employee specifying in reasonable
detail the event(s) relied upon for termination and (2) given Employee 30
calendar days to remedy such event(s) after receipt of the written notice, but
the remedy period need only be provided if, in the sole discretion of Flow or
its successor, the event(s) relied upon for termination are curable, and no
similar event(s) that was previously remedied has occurred.




1

--------------------------------------------------------------------------------




2.3
“Change in Control” means:

(a) any Person, other than Flow or an affiliate of Flow, becomes a beneficial
owner (within the meaning of Rule 13d-3, as amended, as promulgated under the
Securities Exchange Act of 1934, as amended), directly or indirectly, in one or
a series of transactions, of securities representing more than 50% of the
combined voting power of Flow's then outstanding securities;
(2) the consummation of a merger or consolidation of Flow with any other Person,
other than a merger or consolidation that would result in the voting securities
of Flow outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of Flow or such surviving entity outstanding immediately after such
merger or consolidation;
(3) the closing of a sale or other disposition by Flow of all or substantially
all of the assets of Flow;
(4) individuals who constitute the Board of Directors on the date hereof
(“Incumbent Directors ”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, that any individual who becomes a member of
the Board of Directors after the date hereof, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors will be treated as an Incumbent Director unless he or she assumed
office as a result of an actual or threatened election contest with respect to
the election or removal of directors; or
(5) a complete liquidation or dissolution of Flow.
2.4
“Change in Control Benefits” means:

A.
Severance. A gross lump sum amount equal to eighteen months of Employee's Base
Salary (“Severance”); and

B.
COBRA Premiums. Following the Termination Date, if Employee is eligible and
timely elects continued coverage under COBRA, Flow or its successor will pay
Employee's COBRA premiums to continue Employee's coverage (including coverage
for eligible dependents, if currently provided) (“COBRA Premiums”) during the
eighteen-month period following the Termination Date on an after-tax basis and
thereafter Employee will be charged the full cost of COBRA coverage; provided,
however, that Flow will cease to pay the COBRA Premiums if: (A) Employee becomes
eligible for group health plan coverage through a new employer, or (B) Employee
ceases to be eligible for COBRA continuation coverage. If Employee becomes
eligible under another employer's group health plan during the eighteen-month
period following the Termination Date, Employee must immediately notify Flow of
such event and Flow will cease payment of the COBRA Premiums; and

C.
Acceleration of Vesting. All unvested awards under the Flow International
Corporation 2005 Equity Incentive Plan or any similar Flow equity plan (“Flow
Equity Awards”) or any unvested awards substituted or assumed by the surviving
entity for Flow Equity Awards outstanding immediately before a termination
Without Cause or by Employee for Good Reason will, on the Termination Date
Without Cause or by Employee for Good Reason be accelerated so that such
unvested awards will become fully vested, and will be considered vested awards
under the applicable plan immediately before the Termination Date.

2.5
“Confidential Information” means any non-public information concerning this
Agreement, its terms, the fact that a potential Change in Control is being
considered, any potential terms of a business sale, the identity of any
potential buyers, or any related information.

2.6
“Confidential Information Agreement” means any Confidential Information and
Inventions Agreement between Employee and Flow.

2.7
“Disability” means if Employee becomes disabled within the meaning of Section
22(e)(3) of the Internal Revenue Code of 1986, as amended, or any successor
provision thereto.

2.8
“Good Reason” means, without Employee's written consent, the occurrence of any
of the following: (a) a material diminution in the nature or scope of the
authorities, powers, or functions of the position with Flow that Employee held
immediately before the Change in Control; (b) a material reduction in Employee's
base salary in place immediately before the Change in Control; (or (c) a
requirement that Employee relocate Employee's primary base of employment to a
location more than 30 miles from Kent, Washington. Notwithstanding the
foregoing, a termination or reduction referred to in clause (b) above will not
constitute “Good Reason” if such termination or reduction applies on a
substantially similar basis to all key employees of Flow (or its successor). A
termination of employment by Employee


2

--------------------------------------------------------------------------------




for any of the reasons in this section will not constitute “Good Reason” unless
(i) Employee has given written notice to Flow or its successor within the
90-calendar day period immediately following Employee's discovery of the
occurrence of such Good Reason event (or if earlier, the date Employee is
notified in writing), specifying in reasonable detail the events relied upon for
termination, and (ii) such events have not been remedied within 30 calendar days
after receiving Employee's notice.
2.9
“Person” means any natural individual, corporation, partnership, limited
liability company, joint venture, association or other entity, whether or not
legal entities.

2.10
“Release of Claims” means a Release of Claims in substantially the form attached
hereto as Exhibit A; provided, however, that Flow may, in its sole discretion,
revise Exhibit A to conform to requirements under the Age Discrimination in
Employment Act or otherwise comply with law, or make non-material changes such
as identifying the correct employing entity and/or successors.

2.11
“Termination Date” means, in the case of termination of Employee's employment
with Flow or any successor (a) by Flow or its successor for Cause, immediately
upon receipt by Employee of written notice of termination, unless otherwise
specified by Flow in writing; (b) by Flow or its successor Without Cause or by
Employee for or without Good Reason, as of the date specified in the written
notice of termination delivered by Flow (or its successor) or Employee, as the
case may be, to the other party; provided that both parties must comply with any
applicable notice and cure provisions in the definitions of Cause and Good
Reason; or (c) effective immediately upon death or Disability.

2.12
“Without Cause” means any termination of Employee's employment by Flow or its
successor that is not (a) termination for Cause, or (b) termination due to
Employee's Disability or death.

3.
Timing; Withholding. Any amount payable to Employee under this Agreement will be
subject to all applicable federal, state, and local withholdings, as well as
payroll or other taxes. If Employee has properly executed and returned a Release
of Claims and the applicable revocation period has lapsed, Severance will be
paid to Employee within 60 days after the Termination Date; provided that if the
60-day period covers two calendar years, Severance will be paid in the second
calendar year.



4.
At-Will Employment. Nothing in this Agreement modifies or restricts the at-will
employment relationship between Employee and Flow. Nothing in this Agreement
will be deemed to make either Flow or Employee obligated to a fixed or specified
term of employment, and all employment arrangements are at will unless
specifically modified by an agreement in writing signed by the Chief Executive
Officer of Flow.



5.
Confidentiality. Employee will keep the terms of this Agreement confidential and
not disclose any Confidential Information to anyone (including without
limitation any employee, customer, or supplier of Flow); provided that Employee
may disclose the terms of this Agreement to Employee's spouse, legal counsel,
and tax, business, and financial advisors. Employee agrees to take reasonable
precautions to ensure that the Confidential Information will be protected
consistent with the confidentiality provisions of this Agreement, including
instructing any person with whom Employee shares Confidential Information to
keep confidential the information as required by this section. Employee
represents and warrants that Employee has not disclosed any Confidential
Information to anyone except as expressly permitted above. Nothing in this
section prohibits disclosures required by law or in accordance with the legal
process. Employee confirms and acknowledges that any and all obligations that
Employee has to protect the confidential information, intellectual property, or
business assets of Flow will remain in full force and effect. Employee
represents and warrants that Employee is in full compliance with all such
obligations.



6.
Section 409A Compliance. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) or an
exemption under 409A and will be construed and administered in accordance with
Section 409A. Notwithstanding any provisions of this Agreement to the contrary,
if Employee is a “specified employee” under Section 409A, then any payment under
this Agreement that is treated as deferred compensation under Section 409A will
be delayed until the date that is six months after the Termination Date (without
interest or earnings). Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral will be excluded from Section 409A to the
maximum extent possible. Any payments to be made under this Agreement upon a
termination of employment will only be made if such termination of employment
constitutes a “separation from service” under Section 409A. Notwithstanding the
foregoing, Flow makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A and in no event will Flow be
liable for any portion of any taxes, penalties, interest, or other expenses that
may be incurred by Employee as a result of non-compliance with Section 409A.

7.
Section 280G. Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any


3

--------------------------------------------------------------------------------




payment or distribution by Flow to Employee or for Employee's benefit (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 (or any successor provisions) of the Internal Revenue
Code of 1986, as amended, or any interest or penalty is incurred by Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, is hereinafter collectively referred to as the “Excise
Tax”), then the Payments will be reduced (but not below zero) if and to the
extent that such reduction would result in Employee retaining a larger amount,
on an after-tax basis (taking into account federal, state, and local income
taxes and the imposition of the Excise Tax), than if Employee received all of
the Payments. Flow will reduce or eliminate the Payments, by first reducing or
eliminating the portion of the Payments that are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits that are to be paid the farthest in time from the
determination.  All determinations required to be made under this Section 7,
including whether and when an adjustment to any Payments is required and, if
applicable, which Payments are to be so adjusted, will be made by a nationally
recognized accounting firm selected by Flow (“Accounting Firm”), which will
provide detailed supporting calculations both to Flow and to Employee. All fees
and expenses of the Accounting Firm will be borne solely by Flow. Any
determination by the Accounting Firm will be binding upon Flow and Employee. 


8.
Termination of Agreement. This Agreement will terminate 12 months after the
Effective Date (“Agreement End Date”) if a Change in Control has not occurred on
or before such date; provided that if a transaction that is reasonably likely to
result in a Change in Control is being actively negotiated at the time of the
Agreement End Date, the Agreement End Date will be extended for the period of
time during which that same potential transaction (with the same potential
purchaser) is being actively negotiated.



9.
Death or Disability. If Employee's employment is terminated as a result of
Employee's death or Disability, this Agreement will terminate without further
obligations to Employee under this Agreement unless the conditions for payment
of the Change in Control Benefits were satisfied before such event, including
continued Flow payment of COBRA premiums for eligible dependents pursuant to
Section 2.4B. Nothing in this Agreement limits any right of Employee (or
Employee's estate) to (a) salary earned on or before the Termination Date, and
(b) vested benefits, if any exist, in accordance with the terms and conditions
of the controlling policies, plans, and documents.



10.
Miscellaneous.



10.1
Arbitration/Costs. Any dispute or controversy arising under or in connection
with this Agreement that cannot be informally resolved by the parties will be
settled exclusively by arbitration before JAMS in Seattle, Washington by a sole
neutral arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association relating to employment disputes then in effect.
Discovery will be permitted to the same extent as in a proceeding under the
Federal Rules of Civil Procedure. Judgment on the award rendered by the
arbitrator may be entered on the arbitrator's award in any court having
jurisdiction. Notwithstanding the foregoing, nothing in this provision restricts
in any way a party's right to seek injunctive or other equitable relief in any
court. The prevailing party will be entitled to an award of its reasonable
costs, including attorneys' fees.

10.2
Notices. Any notice required or permitted to be given under this Agreement is
sufficient if in writing and delivered by hand, by facsimile, or by registered
or certified mail, to the parties at the respective addresses set forth below
their signatures or such other address as may be provided to each party by the
other, with notice to Flow sent to the attention of the Chief Executive Officer
of Flow.

10.3
Beneficiaries. Employee will be entitled to select (and change, to the extent
permitted under any applicable law) a beneficiary or beneficiaries to receive
any compensation or benefit payable following Employee's death, and may change
such election, in either case by giving Flow written notice in accordance with
Section 10.2. In the event of Employee's death or a judicial determination of
Employee's incompetence, reference in this Agreement to “Employee” will be
deemed, where appropriate, to be Employee's beneficiary, estate, or other legal
representative.

10.4
Severability. If any provision of this Agreement or compliance by any of the
parties with any provision of this Agreement constitutes a violation of any law,
or is or becomes unenforceable or void, then such provision, to the extent only
that it is in violation of law, unenforceable, or void, will be deemed modified
to the extent necessary so that it is no longer in violation of law,
unenforceable, or void, and such provision will be enforced to the fullest
extent permitted by law. If such modification is not possible, said provision,
to the extent that it is in violation of law, unenforceable, or void, will be
deemed severable from the remaining provisions of this Agreement, which
provisions will remain binding on the parties.


4

--------------------------------------------------------------------------------




10.5
Waivers; Headings. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy under this Agreement will operate as a
waiver of that right or remedy except as provided in Section 2.8. No waiver of a
breach of any provision of this Agreement will operate or be construed as a
waiver of any subsequent breach. No exercise of any right or remedy under this
Agreement will preclude any the exercise of any other right or remedy granted by
this Agreement or by law.

10.6
Headings; Counterparts. The headings used in this Agreement are intended for
convenience or reference only and will not in any manner amplify, limit, modify
or otherwise be used in the construction or interpretation of any provision of
this Agreement. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

10.7
Governing Law. The validity, construction, and performance of this Agreement
will be governed by the laws of the state of Washington without regard to the
conflicts of law provisions of such laws.

10.8
Entire Agreement; Modification. This instrument contains the entire agreement of
Employee and Flow with respect to the subject matter herein and supersedes all
prior such agreements and understandings. There are no other representations or
agreements other than as stated in this Agreement related to the terms and
conditions of Employee's employment with Flow in the event of termination of
employment or a Change in Control or similar transaction. This Agreement may be
modified only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought, and any such modification agreed to by Flow must, to be binding upon
Flow, be signed by the Chief Executive Officer of Flow.

10.9
Successors. Any successor (or parent thereof) to Flow (whether direct or
indirect and whether by purchase, merger, consolidation, or otherwise) or to all
or substantially all of the business and/or assets of Flow will assume the
obligations of Flow under this Agreement and agree expressly to perform the
obligations under this Agreement in same manner and to the same extent as Flow
would be required to perform such obligations in the absence of a succession. To
the extent necessary to effect the intent of the parties, references to “Flow”
in this Agreement will be construed to substitute Flow's successor(s) after a
Change of Control.




5

--------------------------------------------------------------------------------






SIGNATURE PAGE - CHANGE IN CONTROL AGREEMENT


                    
The parties have executed and delivered this Agreement as of the day and year
first above written.
    
FLOW INTERNATIONAL CORPORATION        ALLEN HSIEH




By:    /s/ Charles M. Brown                /s/ Allen Hsieh            
Title:    Charles M. Brown, President & CEO        
Address:
                                                
                                                

6

--------------------------------------------------------------------------------




EXHIBIT A


SEPARATION AGREEMENT AND RELEASE OF CLAIMS
The employment of NAME (“Employee”) with Flow International Corporation (“Flow”)
is ending.
RECITALS


A.
Employee has been an employee of Flow.

B.
Flow and Employee have entered into a Change in Control Agreement dated July 1,
2013 (“CIC Agreement”). The CIC Agreement entitles Employee to Change in Control
Benefits (as defined in the CIC Agreement) upon certain terms and conditions as
set forth in the CIC Agreement, including the occurrence of a Change in Control
(as defined in the CIC Agreement) and Employee signing and delivering a release
of all claims.

C.
Employee desires to receive the Change in Control Benefits in connection with a
Change in Control.

TERMS AND CONDITIONS
Employee and Flow agree as follows:
1.
Confidentiality of Agreement; Agreement Not Admission. Employee agrees to keep
the existence, terms, conditions, and circumstances leading up to this
Separation Agreement and Release of Claims (“Release”) strictly confidential and
agrees not to disclose any of these to any individual or entity except for
disclosure to Employee's spouse or professional advisors as may be required for
legal or tax reasons. This Release is not an admission by Flow that it (or any
of its employees) has violated any law or failed to fulfill any duty to
Employee.



2.
Separation Date. Flow and Employee agree that all aspects of the employment
relationship ceased effective end of business day DATE (“Separation Date”).



3.Earned Payments and Benefits.
A.
Unpaid Wages; Payment. Flow will pay Employee an amount equal to Employee's
accrued but unpaid wages including all of Employee's accrued but unpaid
vacation, less all required payroll deductions. This payment will be made via
direct deposit to Employee's bank account on file with Flow on the Flow's next
regularly scheduled pay day.

B.
Benefits. Employee may elect to pay for COBRA benefits and any other benefits
required by law, in accordance with applicable law and the CIC Agreement. Under
no circumstances will Employee be deemed to accrue or be entitled to any
benefits not otherwise required by law or the CIC Agreement as of the Separation
Date. Employee may apply for unemployment insurance benefits, and Employee's
eligibility is governed by applicable law. Flow will respond honestly and
accurately to inquiries from unemployment.

C.
Employee has properly reported all hours worked. Employee has been paid in full
and received all compensation and benefits Employee earned by virtue of
employment with Flow, including any incentive payments. Except as stated in this
Release, or as required by law, all compensation and benefits ceased on the
Separation Date.



4.
Additional Consideration. In consideration of Employee's release and performance
as set forth below, Flow agrees to provide Employee the Change in Control
Benefits in accordance with the terms and conditions of the CIC Agreement.
Employee acknowledges that (i) provision of the Change in Control Benefits fully
satisfies any obligations Flow may have to Employee under the CIC Agreement,
(ii) Flow is not obligated to provide Employee with the consideration provided
in this Paragraph 4, except under this Release and the CIC Agreement,
(iii) Flow's obligations set forth in the CIC Agreement provide adequate
consideration for Employee's covenants, waiver, and release in this Release, and
(iv) Employee's entitlement to earn and retain the Change in Control Benefits is
conditioned on Employee's full compliance with this Release (including
Paragraphs 6, 7, 8, 9, 10, 11, and 12) and any other obligations of Employee,
including without limitation the obligations in the Confidential Information and
Inventions Agreement between Employee and Flow (if applicable).



5.
Waiver and Release. On behalf of Employee and Employee's marital community,
heirs, executors, administrators, and assigns, Employee hereby waives, releases,
and discharges any and all claims against Flow and all of the other Released
Parties (as defined below) (“Released Claims”). This release is comprehensive
and Released Claims include all claims (including claims to costs or attorneys'
fees), damages, causes of action, and disputes of any kind whatsoever, whether
known


7

--------------------------------------------------------------------------------




or unknown, anticipated or unanticipated, contingent, or otherwise, occurring or
that could be alleged to have occurred before the date and time of this Release.
Employee understands and agrees that Released Claims include (but are not
limited to) any and all claims for wages, employee benefits, and damages arising
under: (a) the CIC Agreement; (b) any federal, state, local or foreign law
relating to employment discrimination (including the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, and the Washington Law Against
Discrimination); (c) any federal, state, local or foreign law relating to
employment or termination rights and/or benefits (including the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Worker Adjustment and
Notification Act, and any state equivalent); and (c) any other basis for legal
or equitable relief whether based on express or implied contract, tort, statute
or other legal or equitable ground. However, Released Claims do not include
(v) claims for breach or enforcement of this Release, (w) claims that arise
after execution of this Release, (x) claims to vested benefits under ERISA,
(y) workers' compensation claims, or (z) any other claims that may not be
released under this Release in accordance with applicable law. For the purpose
of this Release, the term “Released Parties” means Flow, its affiliates,
parents, subsidiaries, joint ventures, affiliates, and related companies and its
and their present, former, and future successors and assigns, and all of its and
their present, former, and future owners, directors, officers, stockholders,
owners, members, managers, employees, agents, assigns, insurers, trustees,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs), and attorneys, both individually and in their
representative capacities.


6.
Non-Disparagement Clause. Employee agrees that Employee will not at any time
engage in any form of conduct, or make any statements or representations to any
third parties, either orally or in writing, either through Employee or an agent
of Employee, that in any way would disparage, defame, libel, slander, place in a
negative light, or otherwise harm the professional or personal reputation,
goodwill, or interests of Flow or any of the other Released Parties. Nothing in
this Release prohibits disclosures required by law or the legal process.



7.Protection of Confidential Information.


A.
In the course of Employee's employment with Flow, because of the nature of
Employee's responsibilities, Employee may have acquired and may have had access
to valuable trade secrets, proprietary data, and other confidential information
(“Confidential Information”) with respect to Flow's customers, suppliers,
competitors, and business. Beginning immediately, Employee will not, without the
express written consent of Flow, directly or indirectly communicate or divulge
to, or use for Employee's own benefit or for the benefit of any other person,
firm, association, or corporation, any of Flow's Confidential Information that
was communicated to, or otherwise learned of or acquired by Employee during
Employee's employment with Flow. Employee may disclose or use such information
under the following circumstances: (a) disclosure by Employee is required by a
court or other governmental agency of competent jurisdiction, provided that
Employee first gives Flow written notice and an opportunity to challenge and/or
prevent such disclosure, or otherwise seek protection of the Confidential
Information, and/or (b) disclosure or use by Employee of any such information or
data generally known within the industry or available from other persons who do
not have a fiduciary duty or obligation of confidentiality to Flow or otherwise.

B.
The provisions in this Agreement (including under Sections 7, 8, and 9) are
supplemental to and not in lieu of any obligations Employee may have under a
Confidential Information and Inventions Agreement between Employee and Flow
(“Confidential Information and Inventions Agreement”). Any such obligations will
continue in full force and effect after the Separation Date.

8.
Post-Employment Restrictions.



A.
Non-Compete. Employee covenants and agrees that for a period of 12 months
following the Separation Date, Employee will not, directly or indirectly seek,
solicit, enter into, or engage in, any employment, business, enterprise,
agreement, or consulting arrangement with any other person or entity, that is at
that time engaged in, or that has clear plans for future engagement in
competition with the Business of Company (as that term is defined below).
However, nothing in this Paragraph will prohibit Employee from working in the
industry, engaging in academic research or teaching, or using Employee's skills
and experience, in each case in compliance with the restrictions contained in
this Release. For purposes of this Release, “Business of Company” means the
business that Flow conducts or is preparing to conduct during the term of this
Release, including, without limitation, the design, development, sale,
promotion, production, marketing, licensing, or distribution of products,
services, or technologies relating to high pressure waterjet cutting and
cleaning equipment.



B.
Nonsolicitation. Employee covenants and agrees that for a period of 12 months
following the Separation Date, that Employee will not, directly or indirectly,
hire, employ or engage as an employee, agent or independent registered
representative, any person who is employed or engaged by Employer or any of its
affiliates. Employee further covenants


8

--------------------------------------------------------------------------------




and agrees that Employee will not, directly or indirectly, solicit, recruit,
interfere with, or endeavor to entice away from Employer or its affiliates or
their respective representatives, any employee, person, firm, corporation,
limited liability company or other entity that is a customer or supplier of
Employer or its affiliates, at the time of such solicitation, or was a customer
or supplier at any time during the one-year period before the date of such
solicitation.


C.
Employee represents and warrants that Employee's conduct before executing this
Release (both during employment and after the Separation Date) has been in full
compliance with the terms of Paragraphs 7 and 8.



9.
Return of Information and Equipment. Employee shall immediately turn over to
Employer all tangible Employer property, such as credit cards, computer
equipment, smartphones, phones, iPhones, Blackberries, identification cards,
pagers, laptops, home computers, electronic equipment, photographs, marketing
logos or strategies, computer software, computer hard drives, discs and CDs,
customer lists and identification information, financial records, human
resources records, confidential business information, and any other tangible
employer property in Employee's possession. Employee must also immediately
return all other property and information belonging to Employer in all formats
and media, electronic, hard copy, or otherwise, including, but not limited,
property or information that explains, describes, references, or otherwise
refers to Employer's confidential business matters, technical and product
information, pricing, customer and customer identification, brochures,
advertisements, specifications of products, price quotations, marketing
strategies, inventory records, sales records, or other matters relating to
Employer's business or operations. Employee acknowledges, represents and affirms
that Employee has not kept, retained or otherwise maintained access to any of
the property or information referred to in this Paragraph, or provided such
access to any third parties.



10.
Charges; Setoff. Employee represents and warrants that Employee has not filed
any lawsuits, complaints, or charges based on any Released Claims, except as
listed below Employee's signature. If no lawsuits, complaints, or charges are
shown below Employee's signature, none have been filed. Employee understands
that nothing in this Release prevents Employee from filing or prosecuting a
charge with any administrative agency with respect to any such claims; however,
Employee further understands and agrees that Employee will not seek and is
hereby waiving any claim for personal damages and/or other personal relief.
Employee agrees to cause the withdrawal or dismissal with prejudice of any claim
Employee has purported to waive in this Release. If Employee is ever awarded or
recovers any amount as to a claim Employee has purported to waive in this
Release, Employee agrees that the amount of any award or recovery will be
reduced by the amounts Employee was paid under the CIC Agreement, with the
setoff being appropriately adjusted for Employee's return of any such amounts.
To the extent such a setoff is not effected, Employee promises to pay, or assign
Employee's right to receive, the amount that should have been setoff to Flow.



11.
Further Assurances. In case at any time after the Separation Date any further
action is necessary or desirable to carry out the purposes of this Release, each
of the parties will take such further action (including the execution and
delivery of such further instruments and documents) as the other party
reasonably may request, all at the sole cost and expense of the requesting
party. Employee agrees to fully cooperate with Flow in the defense of any
pending or future claim or litigation (whether actual or threatened) based on
events occurring while Flow employed Employee and that relate to Employee's
prior employment by Flow.



12.
ADEA Release. Employee has carefully read this Release and finds that it is
written in a manner that Employee understands. Employee acknowledges that he or
she is knowingly and voluntarily waiving and releasing any rights he or she may
have under the Age Discrimination in Employment Act (“ADEA”). Employee also
acknowledges that the consideration given for this Release is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he or she has been and is advised by this writing and
understands that (a) this Release does not apply to any rights or claims that
may arise after the execution date of this Release; (b) Employee should consult
with an attorney before executing this Release; (c) Employee has 45 days to
consider this Release (although Employee may choose to voluntarily execute this
Release earlier and to waive such period of consideration); (d) Employee was
informed through Exhibit A to this Release of the job titles and ages of
individuals selected and not selected to participate in the Separation Program;
(e) Employee has seven (7) days following the execution of this Release to
revoke the Release; and (f) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
this Release is executed by Employee. To revoke this Release, Employee must
deliver a notice revoking Employee's acceptance to the undersigned person at
Flow. Nothing in this Release prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.










9

--------------------------------------------------------------------------------




13.
Waiver of Unknown Claims. It is further understood and agreed by Employee that
as a condition of this Release, Employee hereby expressly waives and
relinquishes any and all claims, rights, or benefits that Employee may have
under any applicable state or federal statutes that would otherwise limit the
Employee's ability to release unknown claims, including but not limited to
California Civil Code section 1542, which provides as follows:



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
In connection with such waiver and relinquishment, Employee hereby acknowledges
that Employee may hereafter discover claims or facts in addition to, or
different from, those that Employee now knows or believes to exist, but that
Employee expressly agrees to fully, finally, and forever settle and release any
and all claims, known or unknown, suspected or unsuspected, that exist or may
exist on Employee's behalf against the Released Parties at the time of execution
of this Release, including, but not limited to, any and all claims relating to
or arising from Employee's employment with Flow and the termination of that
employment.


14.
Attorneys' Fees; Remedies. In the event of litigation arising out of this
Release, the prevailing party will be entitled to an award of its costs and
reasonable attorneys' fees (except with regard to a claim by Employee
challenging the validity of this Release in connection with a claim under the
ADEA, if applicable). Employee acknowledges and agrees that breach of any of the
covenants contained in Paragraphs 6, 7, 8, 9, 10, 11, and 12 of this Release
constitutes a material breach of this Release that may cause Flow or the other
Released Parties irreparable harm and will entitle Flow and the other Released
Parties to all remedies provided by law, including injunctive relief. The
foregoing provision supplements and does not limit any remedies available to
Flow in accordance with law.



15.
Notices. Any notice that must be given to Flow under this Release will be given
by either delivering it or sending via first class mail, certified mail, or
overnight mail or a nationally recognized overnight delivery service to Flow, at
23500 64th Avenue South, Kent, WA 98032, Attention: Human Resources, or at a
different address if Employee is given notice of that different address. Any
notice that must be given to Employee under this Release will be given by either
delivering it or sending it by first class mail, certified mail, or overnight
mail or a nationally recognized overnight delivery service to Employee at the
address of Employee on file with Flow as of the Separation Date, or at a
different address if Flow is given notice of that different address.



16.
General. This Release (i) along with any Confidential Information and Inventions
Agreement, contains the entire understanding of the parties with respect to the
subject matter covered; (ii) supersedes all prior or contemporaneous
understandings; (iii) may only be amended in a written instrument signed by both
parties; and (iv) will be governed by the laws of the State of Washington.
Employee and Flow irrevocably consent to exclusive jurisdiction and venue in the
state and federal courts located in King County, Washington with respect to any
action, claim, or proceeding arising out of or in connection with this Release,
with the exception of requests for temporary or preliminary injunctive relief,
which may be sought in any appropriate court with jurisdiction, but only if such
relief could not be issued and made immediately binding against the party sought
to be enjoined by the state and federal courts located in King County,
Washington. Employee represents and warrants that Employee is the sole owner of
any and all Released Claims that Employee may have, and that Employee has not
assigned or otherwise transferred Employee's right or interest in any Released
Claim.



17.
Severability. Paragraphs 5 and 6 of this Release are integral to its purpose and
may not be severed from this Release. If any other provision of the Release or
compliance by any of the parties with any other provision of this Release is
found to be unlawful or unenforceable, such provision will be deemed narrowed to
the extent required to make it lawful and enforceable. If such modification is
not possible, such provision will be severed from the Release and the remaining
provisions will remain fully valid and enforceable to the maximum extent
consistent with applicable law. To the extent any terms of this Release are put
into question, all provisions will be interpreted in a manner that would make
them consistent with current law.



18.
Knowing and Voluntary Waiver. Employee acknowledges that he or she has been
advised to consult with an attorney, and has done so or has knowingly and
voluntarily waived the right to do so, before signing this Release, which
Employee has been given a reasonable period of time to consider. Employee did
not rely upon any representation or statement concerning the subject matter of
this Release, except as expressly stated in the Release.


10

--------------------------------------------------------------------------------






PLEASE READ CAREFULLY. THIS IS A VOLUNTARY AGREEMENT THAT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.


FLOW INTERNATIONAL:                        EMPLOYEE:
CORPORATION


__________________________________                    ____________________________________
Theresa S. Treat, SPHR                            Signature
Vice President, Global Human Resources
            
Date______________________________                    Employee's Printed Name







11